Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/27/2020 and 02/18/2021 have been entered.
 
Status of Claims
Claims 29, 31, 32, 34 and 35 are pending in a Supplemental response dated 02/18/2021. However, the Supplemental Response does not indicate the status of withdrawn claims 36-48 and thus the Response is non-compliant.  Appropriate correction is requested.  
Claims 29, 31, 32, 34 and 35 are being examined. 

Interview Summary
The examiner contacted Attorney Geoffrey Dellenbaugh on 02/11/2021 and 02/18/2021 to discuss a possible allowability of this case and during the discussions, the examiner suggested additional proposed amendments, i.e., adding product-by-

Declaration
Applicant’s Declaration on 10/27/2020 is acknowledged, and however, the cover page thereof is not covered under Rule 1.132 Declaration. The Declaration appears to be an opinion with the proper statement of expertise, 1001 requirement and signature at the end. It is seen as a bona fide Declaration.  

Withdrawn rejection:
Applicant's arguments and a Rule 1.132 Declaration filed 10/27/2020 and 02/18/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection not specifically addressed below are herein withdrawn. 
The following rejection is either reiterated or newly applied.  They constitute the complete set of rejection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 29, 31, 32, 34 and 35 are rejected under 35 USC 103 as being obvious over Nayak (US5989535A, IDS of 07/05/2017) as evidenced by WO2010/069621A1 (of record) in view of Deepa et al., “Cross-linked acrylic hydrogel for the controlled delivery of hydrophobic drugs in cancer therapy”, International Journal of Nanomedicine, 2012, pp. 4077-4088 (of record). 

Applicant claims including the below claim 29 filed on 02/18/2021:

    PNG
    media_image1.png
    585
    1305
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Nayak teaches bioadhesive/mucoadhesive composition in a suspension or emulsion form that delivers drugs to the target tissue and the compositions contain medicament, water-soluble, and water-swellable polymers including polyacrylic acid polymer or copolymer, etc.,  said polymers contains carboxylic acid groups crosslinked with a crosslinking agent selected from polyalkenyl polyether such as alkyl pentaerythritol, alkyl sucrose, divinyl glycol, divinyl benzene, and the polymer is further physically or chemically interacted with a single or a combination of mono, di and polyvalent metallic cations or anions to obtain crosslinked carboxyl-functional polymer which is water-swellable and water soluble to reduce solubility (abstract, col 1, lines 50-67, col. 2, lines 46-48, & claim 1 of prior art). The said polymer includes polyacrylic acid copolymer (abstract), carboxymethyl cellulose (CMC), PVP, xanthan gum, hyaluronic acid, alginates, polylactic acids, pectin, gelatin, polyethylene oxide, polygeline, polyacrylic acid (=the elected species), polyvinyl alcohol, polyvalent metal salts, etc. (col. 3, lines 47-55) or those derived from acrylic, alkyl acrylate, lactic, maleic, itaconic and citraconic acids and their combinations (col. 2, lines 43-46).  For instance, in one embodiment (e.g., Example 10 for pharmaceutical composition), Carbopol 974P that reads on the instant polyacrylic acid crosslinked with ally pentaerythritol as evidenced by  WO2010/069621A1 (page 9, lines 13-14, and page 9, line 34 – page 10, line 1 of WO ‘621) is dispersed in oil …, water containing active agent is used, …  and then interacted with water containing zine acetate which reads on the instant divalent metal ion wherein the used water reads on the instant carrier, particle size having below 5 micron (= below 5000 nm) of the product is obtained through homogenization where the obtained particle size reads on the instantly claimed pharmaceutically acceptable nano-sized particle of 50-500nm. Further, Nayak teaches as the active agent, the drug such as anti-inflammatory drugs steroidal or non-steroidal (e.g., hydrocortisone, piroxicam, naproxen, diclofenac ibuprofen, ketoprofen), antiviral (e.g. acyclovir), antibacterials (e.g., tetracycline, erythromycin, etc.), etc. (col. 4, line 27-col. 5, line 16). The embodied composition is cosmetic or pharmaceutical composition (claim 15 and col. 5, lines 51-54 of prior art) and further comprises carrier (claim 11 and col. 5, lines 51-54 of prior art) (instant claims 29, 31, 34 and 35).  
However, Nayak does not expressly teach the elected species of curcumin for the active agent of instant claim 32. The deficiency is cured by Deepa. 
Deepa teaches polyethylene glycol crosslinked acrylic polymers can be used as efficient vectors for pH-sensitive, controlled delivery of hydrophobic drugs (abstract) where the drugs include curcumin which is naturally occurring yellow polyphenol (instant claim 32) and acts as anticancer agent, antioxidant, anti-inflammatory, anti-proliferative, anticancer, antidiabetic, anti-rheumatic, and antiviral effects, but the phytochemical’s optimum potential is limited by a lack of solubility in aqueous solvents and poor oral bioavailability, which limit its use as a potential chemotherapeutic drug. Nanoparticle-mediated drug delivery systems have proved excellent solutions to these problems (page 4084, right column).  
 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Nayak that Nayak does not expressly teach the exact range of particle size; and essentially spherical shape of particle of instant claim 29. 
2. The difference between the instant application and Nayak that Nayak does not expressly teach elected species curcumin of active ingredient of instant claim 32. The deficiency is cured by Deepa. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art range (below 5 microns) with the instant range of 50-500nm without undue experimentation because the prior art teaches overlapping range as noted above. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, unless criticality for the instant range is shown, the instant range is obvious from the prior art range. 

prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select specific active agent, e.g., curcumin from Deepa as a matter of choice or design. 
One of the skilled in the art would have been motivated to do so because Nayak teaches various active agents including anti-inflammatory, anti-viral, anti-bacterial, anti-cancer agents, etc. (col. 4, line 26, col. 6, line 16), and therefore, selecting equivalent drugs such as curcumin as anti-inflammatory, anti-bacterial agents would be obvious variation and such selection would have yielded no more than the predictable results, in the absence of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments of 10/27/2020 and 02/18/2021 and a Rule 1.132 Declaration of 10/27/2020 have been fully considered, but are not persuasive. 
Applicant argues that as evidenced by the filed Declaration, it is not possible to make particles of 50-500nm using the process disclosed in Nayak or in US2007/0251422A1; Nayak requires vigorous stirring with Silverson type homogenizer which is a rotor-stator type homogenizer and thus is not capable of production particles smaller than 1 micron (see Exhibits of the Declaration); applicant has for the first time produced nanoparticles from the polycarboxylic polymers, particularly from polyacrylic crosslinked polymers such as carbomers having very high Mw polymers due to intense crosslinking, and these polymers flocculate which cannot be broken down as noted in Lubrizol technical data sheet and polycarboxylate polymers are incompatible with divalent ion salts and thus cannot produce nanoparticles, and however, applicant’s reverse microemulsion technique and using divalent ion salt, made it possible to create the primary nanodroplets and to stabilize the nanoparticles without coalescence of the   Deepa does not remedy the defects of Nayak because in Deepa hydrophobic drugs are not expected to be successfully incorporated into hydrophilic polymer networks, and Deepa teaches further cross-linking of the hydrogel, e.g., with polyvalent ions as allegedly taught in Nayak, will decrease the efficiency of the drug entrapment, contrary to what is demonstrated in the present application in Table 5, and the chemical technique of Deepa do not permit producing pharmaceutically acceptable nano-sized particles. 
The examiner responds that Example 9 of Nayak discloses particle size of the polymer dispersion will depend on the surfactant concentration and the energy input from the homogenizer and Example 10 of Nayak teaches homogenization gets a particle size of below 5 micron and remains silent about what energy input was applied for the homogenization. That is, Nayak suggests proper energy input homogenizer produces below 5 micron that encompasses nano-sized particles, e.g., instant 500nm (= just 0.5 microns that is below 5 micron).  Even if Nayak suggests rotor-stator homogenizer of Silverson, previous evidentiary documents, e.g., Pai et al ‐library/high‐shear‐mixing‐faqs/ ‐ access date: 2021‐02‐25) presents their high shear mixers make it possible to obtain a droplet size of 0.5 microns (=500nm) depending on the formulation (see the attached document). From those evidentiary documents, the carbomer nanoparticles could be prepared by homogenization or reduction of particle size using the said homogenizer and/or high shear mixer.  Please note that homogenization is one kind of particle size reduction and a process that uses mechanical force to break down particles or droplets in a liquid into smaller and more uniform sizes, and homogenization method of the applied art would produce the instantly claimed nano-sized particles by routine optimization without undue experimentation. Further the statement of Lubrizol “Carbopol-type polymers are flocculated powders of particles averaging about 0.2 micron in diameter. The flocculated powdered average 2 to 7 microns as determined by Culter Counter. These agglomerates cannot be broken down into the primary particle once produced” does not mean that agglomerated nanoclusters cannot be broken down into the primary particle. Such nanoclusters would be broken down by using various external source including high shear mixer, rotor-stator homogenizer, high pressure homogenizer, etc.
Example 10 of Nayak teaches particle range of below 5 micron which overlaps the instant range of 50-500nm. However, the instant specification and Declaration do not explain why instant nanoparticle range of 50-500nm is selection invention from the 
Lubrizol also discloses carbomer polymers have different grades which exhibit different rheological properties, different reflection of the particle size, different molecular weight … (page 2, left column, last paragraph). The prior art of Nayak teaches crosslinked polyacrylic acid polymer (see entire document) and is not limited to specific Carbopol 974P; instant claim 29 does not define whether the nano-sized particles of carbomer are primary particles or flocculated powder of primary particles; and therefore, without further showing criticality evidence, the prior art particle size of below 5 micron overlaps the instant range of 50-500nm.
The claimed invention is directed to a product, and but applicant has kept trying to differentiate the instant product from the product of Nayak based on the different methods as argued in the Declaration, i.e., the instant nanoparticles are obtained differently via reverse emulsion method. If such reverse emulsion method is significant to produce the claimed nanoparticle, that method features including a product-by-process limitation (e.g., salting out/phase reversal process with microemulsion and without organic solvent) would be incorporated into the claimed invention. 
Without criticality evidence and/or said product-by-process feature, how to make sure that the instant nanoparticles are different from particles of Nayak Example 10? Both requires crosslinked carbomer that is further linked divalent ion and produces 
Further, what the examiner relied on from Deepa is presence of curcumin in the nanoparticle comprising crosslinked polyacrylic acid, drug curcumin for drug delivery, and the instant invention refers to nanoparticles, not to a method of preparation and thus, it does not matter when and how curcumin are loaded as long as the obtained composition comprises curcumin nanoparticles or nanogels. 
Since the applied art teaches the instantly claimed nanoparticles as noted in the body of action, their advantages such as enhanced penetration through various biological membranes of nanoparticles would be implicit. 

	Applicant argues that the prior art does not provide enablement to meet the standard of “without undue experimentation” and applicant showed there is criticality in the nanoscale size. 
The examiner responds that “[A] prior art printed publication cited by an examiner is presumptively enabling barring any showing to the contrary by a patent applicant or patentee.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). The burden thus shifts to Patent Owner to show that the reference is not enabling. Id. (“[I]t is procedurally convenient to place the burden on an applicant who is in a better position to show, by experiment or argument, why the disclosure in question is not 
In view of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613